Citation Nr: 0000007	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  96-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Appellant's Interpreter


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had unverified active military service from 
November 1956 to September 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim seeking 
entitlement to an increased rating for sinusitis from 10 
percent disabling.

At the veteran's November 1996 hearing, he contended that he 
could not work because of his sinusitis.  Accordingly, the 
claim of a Total Disability Rating based on Individual 
Unemployability is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran's sinusitis is manifested by recurrent 
episodes of symptomatology, which include severe headaches, 
facial pain, and nasal discharge.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 30 
percent for sinusitis are met. 38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6513-6514 
(old diagnostic criteria in effect prior to October 7, 1996); 
4.97, Diagnostic Codes 6513-6514 (new diagnostic criteria in 
effect as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran underwent an 
alveolectomy of his entire maxilla in 1957.

By a rating decision of March 1958, the RO granted the 
veteran entitlement to service connection for a right 
oroantral fistula with maxillary sinusitis and assigned a 30 
percent evaluation.  

VA hospitalization records from 1959 show that the veteran 
underwent a oro-antral fistula closure operation.  

By a decision dated November 1960, the Board determined that 
the veteran was entitled to a temporary total rating from 
December 1, 1959 to January 11, 1960, after which point, his 
rating was to return to its original 30 percent evaluation.  

By a rating decision of January 1966, the RO recharacterized 
the veteran's condition as severe, purulent maxillary 
sinusitis with oroantral fistula, closed, and granted the 
veteran entitlement to an increased rating to 50 percent 
disabling.  

By a rating decision of September 1968, the RO reduced the 
veteran's rating for maxillary sinusitis and closed oroantral 
fistula to 30 percent disabling.  

By a rating decision of August 1970, the RO reduced the 
veteran's rating for maxillary sinusitis to 10 percent 
disabling.  

The veteran submitted copies of VA outpatient treatment 
reports from April 1995 to October 1995.  In October 1995, it 
was noted that the veteran had a history of bilateral nasal 
congestion and allergic rhinitis.  The examiner observed that 
the veteran had a septum that was deviated on both sides with 
enlarged tubinates.  The examiner gave the veteran Vancenase.  
The examiner noted that if medication failed, that the 
veteran could be considered for a septoplasty or a 
turbinectomy.  Diagnosis was allergic rhinitis and nasal 
obstruction.  

The veteran was afforded a VA examination in August 1995.  
The veteran described a history of allergies for 37 years, 
day and night with watery eyes, itchy eyes and nose, watery 
nose, and sneezing.  He had never had a significant amount of 
purulent drainage.  He had had occasional facial pain which 
spontaneously resolved.  He noted occasional tooth pain in 
the past.  He had never tried name steroids.  He described 
bilateral nasal congestion, but denied nosebleeds.  
Examination showed that the external nose and nasal vestibule 
were normal.  The septum was deviated to both sides.  The 
airspace was better on the left than the right.  The floor of 
the nose was unremarkable with no pus.  The inferior meatus 
was unremarkable.  The inferior turbinates were large.  The 
middle meatus was present.  The middle turbinate was normal.  
It was noted that the paranasal sinuses were never seen on 
this type of examination.  Diagnosis was history of allergic 
rhinitis.  The examiner also noted that the veteran had a 
septal deviation and large inferior turbinates such that any 
allergic congestion might make it difficult to nasally 
breathe.  There was no obvious evidence of sinusitis.  The 
examiner was going to put the veteran on Vancenase and make a 
referral to the ENT clinic for possible surgical 
consideration if medication failed.  The examiner also noted 
that an allergy referral would be of benefit. 

The veteran submitted copies of VA outpatient treatment 
reports from August 1995 to June 1997.  The veteran was seen 
in October 1995 for his sinuses.  It was noted that he was 
now on Vancenase and that his rhinorrhea had improved.  The 
veteran was seen in February 1996 complaining of allergies 
and rhinitis.  He was taking Vancenase, but said that it 
didn't work.  Assessment was rhinitis.  In June 1996, the 
veteran got a refill for a nasal pocket inhaler.  The veteran 
was seen in July 1996 for a sinus check-up.  The veteran 
reported no headaches and no facial pain.  Examination showed 
that his nose was clear and that he did not have any facial 
pain.  The veteran was still taking Vancenase and his 
condition was described by the examiner as stable.  The 
veteran was seen in February 1997 for his sinusitis.  The 
veteran reported a frontal headache and increased nasal 
congestion with discharge.  The only finding on examination 
was thick discharge on the right.  The veteran was instructed 
to continue his Vancenase and was diagnosed with chronic 
sinusitis.

By a rating decision of June 1996, the RO continued the 
veteran's 10 percent evaluation for sinusitis.  

The veteran was afforded a hearing before the RO in November 
1996, a transcript of which has been associated with the 
claims folder.  The veteran gave his testimony through an 
interpreter.  The veteran described a problem which a doctor 
had told him was due to sinusitis.  The veteran described 
frequent headaches five to six times per week which on a 
scale of one to ten, the veteran assigned ratings of between 
eight and ten.  He testified that his headaches put him in a 
bad mood and made him unable to do what he wanted to do.  He 
testified that his condition did not allow him to work.  He 
described pressure in the cheek area and forehead, especially 
on the right side.  The veteran testified that he was not 
able to explain himself at his VA examination because of his 
language barrier.  The veteran described pain in the nose 
area and the face area.  

By a decision of July 1997, the hearing officer determined 
that the veteran was not entitled to an increased rating 
under either the old or the new set of rating criteria for 
his sinusitis condition.  

Copies of VA Medical Center treatment records were submitted 
from June 1997 to November 1998.  The veteran was seen in 
June 1998 complaining of a one week history of an upper 
respiratory infection with a cough mostly at night.  
Examination showed resolved upper respiratory infection vs. 
allergic rhinitis with normal examination.  The veteran was 
given an allergy tab and a nasal inhaler.  The veteran was 
seen in November 1998.  It was noted that he was being seen 
for his sinuses.  It was noted that he had been on medication 
treatment for several months without improvement.  His "CT" 
was negative.  Both tympanic membranes were clear.  Both 
nares were clear with no discharge.  OC/OP were clear. His 
right frontal right maxilla was tender.  Assessment was 
possible right sinusitis.  

The veteran underwent an x-ray of his sinuses in November 
1998.  There was no evidence of any mucoperiosteal thickening 
or air fluid levels within the remainder of the visualized 
frontal sinuses, ethmoid air cells, sphenoid sinuses, or the 
remainder of the maxillary antral.  An incidental right 
concha bullosa was present of the right middle turbinate 
bone.  The examiner's impressions were: 1. Evidence of 
polyp/cyst posteriorly in the right maxillary antrum, causing 
some remodeling of the lateral maxillary wall posteriorly, 
which might have represented a benign lesion as there was no 
bony erosion; and 2.  No evidence of sinusitis elsewhere and 
no evidence of prior surgery.  

The veteran underwent a VA examination in March 1998.  It was 
noted that the veteran currently used nasal steroid spray.  
He complained of chronic right facial pain to the maxillary 
region a year long with increased rhinitis during the cold 
months.  Examination showed that the veteran's nasal mucosa 
was slightly edematous.  There was no pus.  The maxillary 
sinus ostium was not seen.  His septum was midline.  His oral 
cavity showed no evidence of current fistula.  There was an 
old scar on the right hard palate where the previous fistula 
most likely occurred.  The remainder of the veteran's ENT 
examination was normal.  It was noted that the veteran should 
be followed up in the ENT clinic for regular ENT care.  
Diagnoses were chronic right maxillary sinusitis after 
multiple right maxillary sinus operations, and right atrophic 
rhinitis from the same reason which was a common complication 
after sinus surgery of a radical nature.  


Analysis

The Board finds the veteran's claim for increased 
compensation is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for respiratory 
disabilities.  He has been rated under the new diagnostic 
criteria for chronic maxillary sinusitis effective October 7, 
1996 and under the old diagnostic criteria for chronic 
maxillary sinusitis in effect prior to October 7, 1996 and 
his disability was determined to be 10 percent disabling. 
Therefore, the RO has considered all of the criteria 
applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7  (1999).  

The diagnostic criteria for chronic maxillary sinusitis under 
38 C.F.R. § 4.97, Diagnostic Codes 6513-6514, in effect prior 
to October 7, 1996, were as follows:

When the sinusitis is postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or with severe symptoms after repeated operations, 
then a 50 percent evaluation is assigned.  When the sinusitis 
is severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence, then a 30 percent evaluation is 
assigned.  When the sinusitis is moderate, with discharge or 
crusting or scabbing, infrequent headaches, then a 10 percent 
evaluation is assigned.  

The new diagnostic criteria for chronic maxillary sinusitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6513-6514, effective 
October 7, 1996, are as follows:

When the sinusitis follows radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, then 
a 50 percent evaluation is assigned.  When there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) of antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, then a 30 percent evaluation 
is assigned.  When there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or: three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, then a 10 percent evaluation is assigned.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

For the veteran to receive a 30 percent rating under the old 
diagnostic criteria, the evidence must show severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  As will be described below, the evidence shows 
that the symptomatology from the veteran's sinusitis is 
severe and that he has frequently incapacitating recurrences.  
Accordingly, his overall level of disability from his service 
connected sinusitis approximates the criteria for the 
assignment of a 30 percent rating under the old diagnostic 
criteria.

Although the evidence does not show that the veteran has been 
ordered to bed rest by a physician, or that he has been 
recently hospitalized for his sinusitis, the evidence shows 
that the veteran has received extensive outpatient treatment 
for his sinuses.  From October 1995 to February 1997, the 
veteran was seen at the VA Medical Center on six separate 
occasions for his sinus condition.  Furthermore, the evidence 
shows that the veteran has been taking Vancenase (a 
corticosteroid drug) since at least October 1995.  Also, the 
evidence shows that the veteran has consistently described 
headaches and facial pain from his sinusitis.  While the 
evidence does not show that the veteran has had purulent 
discharge or crusting reflecting purulence, a VA Medical 
Center treatment record from February 1997 did note thick 
discharge.  Accordingly, under 38 C.F.R. § 4.7, the evidence 
shows that the veteran's sinusitis more nearly approximates 
the criteria required for a 30 percent rating rather than a 
10 percent rating.

In order to receive the next higher rating of a 50 percent 
rating under the old diagnostic criteria, the evidence must 
show that the veteran has undergone a radical operation with 
chronic osteomyelitis requiring repeated curettage, or that 
he had severe symptoms after repeated operations.  Although 
the evidence shows that the veteran underwent an alveolectomy 
of his entire maxilla in 1957, and an oro-antral fistula 
closure operation in 1959, the evidence does not show that 
the veteran has chronic osteomyelitis requiring repeated 
curettage.  Also, while the evidence shows that the veteran 
has extensive symptoms approximating a "severe" level, the 
evidence does not show that the veteran has undergone 
"repeated" operations for his sinusitis.  As already noted, 
the veteran underwent operations in 1957 and 1959, but none 
since then.  Accordingly, the clear weight of the evidence 
shows that the veteran is not entitled to a 50 percent rating 
under the old diagnostic criteria.  

In order to receive the next higher rating of a 50 percent 
rating under the new diagnostic criteria, the evidence must 
show that the veteran underwent radical surgery and that he 
has chronic osteomyelitis, or that he has near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  As noted above in the discussion of a 
possible 50 percent rating under the old diagnostic criteria, 
the evidence does not show that the veteran has chronic 
osteomyelitis.  Also, while the evidence shows that the 
veteran clearly suffers extensively from his sinusitis, the 
evidence does not show that the veteran's sinusitis is "near 
constant."  Also, the evidence does not show purulent 
discharge or crusting.  Accordingly, the clear weight of the 
evidence shows that the veteran is not entitled to a 50 
percent rating under the new diagnostic criteria.  

Accordingly, under the criteria of 38 C.F.R. § 4.97, 
Diagnostic Codes 6513-6514, in effect as of November 7, 1996 
and under the criteria of 38 C.F.R. § 4.97, Diagnostic Codes 
6513-6514, in effect prior to October 7, 1996, and the 
provisions of 38 C.F.R. § 4.7, a 30 percent rating, but no 
higher, is warranted for the veteran's service-connected 
sinusitis.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, it is 
observed that the RO ordered special VA examinations to 
determine the nature and severity of the veteran's sinusitis.  
The Board did not base its decision solely on a single VA 
examination as one of the major factors for consideration in 
this case, but also considered VA outpatient treatment 
records and testimony provided by the veteran.  Therefore, 
the RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.


ORDER

Entitlement to an increased rating for sinusitis to 30 
percent is granted. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







